DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, 10 are objected to because of the following informalities:  
3. The semiconductor device of claim 2, wherein the insulator pattern has a ring shape with the second semiconductor structure located within the ring shape, and wherein the lightly doped portion has a ring shape enclosing an outer periphery of the 
8. The semiconductor device of claim 1, wherein the insulator pattern has a ring shape, and wherein the first semiconductor structure encloses an outer periphery of the 
10. The semiconductor device of claim 1, further comprising spacers disposed on sidewalls of the first semiconductor structure and the second semiconductor structure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, 12, 14, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al. US 2019/0229122.

    PNG
    media_image1.png
    450
    722
    media_image1.png
    Greyscale

Regarding claim 1, Cai et al. Fig. 1a discloses a semiconductor device, comprising: 
a substrate 101 having an isolation structure 109 therein; and 
a capacitor structure 115 located on an upper surface of the isolation structure 109 and comprising a first semiconductor structure 138 and a second semiconductor structure 184 respectively disposed on the upper surface of the isolation structure 109 and separated by an insulator pattern 165.  
claim 10, Cai et al. Fig. 1a discloses the semiconductor device of claim 1, further comprising spacers 191 disposed on sidewalls of the first semiconductor structure 1711 and the second semiconductor structure 180.  
Regarding claim 11, Cai et al. Fig. 1a discloses a semiconductor device, comprising: 
a substrate 101 having an isolation structure 109 therein; and 
a capacitor structure 115 located on an upper surface of the isolation structure 109 and comprising an insulator pattern 165 separating a first semiconductor structure 1711 and a second semiconductor structure 180; 
wherein the insulator pattern 165 encloses a periphery of the second semiconductor structure 180 and wherein the first semiconductor structure 1711 encloses an outer periphery of the insulator pattern 165.  
Regarding claim 12, Cai et al. Fig. 1a discloses the semiconductor device of claim 11, wherein a first interface of the first semiconductor structure 1711 and the insulator pattern 165 and a second interface of the second semiconductor structure 180 and the insulator pattern 165 are substantially perpendicular to the upper surface of the isolation structure 109.  
Regarding claim 14, Cai et al. Fig. 1a discloses the semiconductor device of claim 11, wherein the first semiconductor structure has an inner sidewall 191 contacting the insulator pattern 165 and an outer sidewall contacting a sidewall spacer 191.  
Regarding claim 15, Cai et al. Fig. 1a discloses the semiconductor device of claim 11, wherein the insulator pattern 165, the first semiconductor structure 1711, and 
Regarding claim 16, Cai et al. Fig. 1a discloses a semiconductor device, comprising: 
a substrate 101 having an isolation structure 109 therein; and 
a capacitor structure 115 located on an upper surface of the isolation structure 109 and comprising an insulator pattern 165 separating a first semiconductor structure 1711 and a second semiconductor structure 180; 
wherein the insulator pattern 165, the first semiconductor structure 1711, and the second semiconductor structure 180 have bottom surfaces aligned from one another.  

Allowable Subject Matter
Claims 2-9, 13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898